DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 February 2022 has been entered.

Response to Arguments
Applicant’s arguments combined with the claim amendments have been fully considered and are found persuasive with respect to the previous rejection(s); however, upon further search and consideration due to the change in scope, an updated grounds of rejection is presented below, necessitated by amendment. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 23, 25, 27, 30 and 98 are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2018/0117332; hereinafter “Robinson”).
Regarding claim 1, Robinson discloses a medical device comprising: an implantable neurostimulator including: a housing (e.g. Fig. 19, #220); one or more feedthroughs that pass through the housing and an electronics module within the housing and connected to the one or more feedthroughs (e.g. ¶¶ 199, “two electrodes 224 each comprises an electrode element and an electrical connection element, and the electrical connection element is further connected to electrical feedthroughs in the impervious package 226” – where the examiner notes that the prior art appears to have a typo and is referring to element #196 in Fig. 19 as #226 in the specification); and one or more electrodes electrically coupled to the electronics module (e.g. ¶¶ 199, #224), wherein the electronics module is in a location less than 5 cm from the one or more electrodes (e.g. ¶¶168 – “lead structure 30 may have an exemplary length, I, in the 6-7 cm range” – where the examiner notes based on this sizing for reference, the module #196 in Fig. 19 would be less than 5cm from the electrodes), and wherein the electronics module is configured to deliver electrical stimulation via the one or more electrodes (e.g. ¶¶ 199 – “The implantable neuro-stimulation system 220 therefore encompasses the lead assembly integrated with the implantable pulse generator to form a single device that may be implanted at the stimulation site”).
Robinson discloses rough lead structure dimensions (e.g. ¶¶ 168 – “lead structure 30 may have an exemplary length, I, in the 6-7 cm range, and an exemplary height, h, in the 6 mm range”) which appear to provide a sizing reference where, based on the figures, the prior art would be expected to have a housing with a width and height of less than 10mm; however, it is unclear whether the prior art meet the claim limitation requiring a housing having a width of less than 10mm and a height of less than 10mm.  The examiner notes it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to design the housing structure with a width and height of less than 10mm, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding claim 3, Robinson discloses the implantable neurostimulator further includes an antenna connected to the electronics module (e.g. ¶¶ 203 – “package may also contain a coupling device, an antenna, coil or other device, to receive the transmitted electro-magnetic energy”).
Regarding claim 23, Robinson discloses a lead assembly including: a lead body including a conductor material (e.g. Fig. 14, conductor traces visibly leading to electrodes #155); a lead connector that connects the conductor material to the one or more feedthroughs (e.g. ¶¶ 195-196); wherein the lead body includes an insulator and the conductor material (e.g. ¶¶ 191; Fig. 14, #154), and wherein the lead connector includes an insulator and matching conductor material defining a common bore configured to removably receive the lead body such that the conductor material of the lead body is in contact with the matching conductor material of the lead connector (e.g. ¶¶ 195-196, etc.).
Regarding claim 25, Robinson discloses the lead body is a flexible cable (e.g. ¶¶ 165 - “a conformable porous lead in accordance with the present invention may be shaped to conform to a surface contour or topology of said anatomical structure”).
Regarding claim 27, Robinson the lead body further includes regions of the insulator and regions of the conductor material of the lead body, and wherein the lead connector includes regions of the insulator and regions of a matching conductor material defining the common bore such that when the common bore receives the lead body the regions of the conductor material of the lead body are in contact with the regions of the matching conductor material of the lead connector (e.g. ¶¶ 195-196 – where the examiner notes that feedthrough design and BalSeal connectors are well known in the art and necessarily receive the lead in order to align the conductor material of both the lead connector and the conductor material in the receiving bore).
Regarding claim 30, Robinson discloses the one or more electrodes are helical or cuff electrodes (e.g. ¶¶ 25, 188; Fig. 11, etc.).
Regarding claim 98, Robinson discloses the regions of the insulator and the regions of the conductor material of the lead body define a stacked rigid region configured to be removably inserted into the common bore (e.g. ¶¶ 195-196 – “rod should be sufficiently long and stiff to allow the implanting surgeon to be able to easily push the connector structure into the connector. The preferred encapsulating material is silicone for compatibility with the cable section and the finishing process is cylindrical grinding.”).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Leigh et al. (US 2018/0169410; hereinafter “Leigh”).  Robinson fails to expressly the implantable neurostimulator further includes one or more feedthroughs that pass through a proximal end of the housing, and wherein the electronics module is further connected to the one or more feedthroughs that pass through the proximal end of the housing.  In the same field of endeavor, X discloses an implantable stimulator, with a feedthrough positioned at the distal end of the housing (e.g. Fig. 5, #511) and one or more feedthroughs that pass through a proximal end of the housing (e.g. Fig. 5, #513), with the electronics module connected to both feedthroughs (e.g. ¶¶ 89) in order to allow optimal placement of hardware components and positioning of the implant.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the present invention, to modify the dual feedthrough design of Robinson with the opposing distal and proximal feedthrough setup as taught by Leigh, in order to use the known technique to improve similar devices by enabling a more efficient hardware scheme or better implant position in the patient. 
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Robinson in view of Morioka et al. (US 2016/0032391, hereinafter “Morioka”).   Robinson fails to expressly disclose the structure of the feedthrough – specifically where the one or more feedthroughs comprise a ferrule that defines an aperture, an insulator within the aperture surrounding the conductive element and being brazed to the ferrule.  The examiner notes that the construction of feedthroughs is common in the art.  In the same field of endeavor, Morioka teaches different embodiments of feedthrough construction where the feedthrough comprises a ferrule that defines an aperture, with an insulator within the aperture surrounding the conductive element and being brazed to the ferrule (e.g. ¶¶ 37-39) in order to provide the best electrical isolation of the conductive pathways.  It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to substitute the feedthrough design of Morioka into the device of Robinson, with feedthroughs comprising a ferrule that defines an aperture, an insulator within the aperture surrounding the conductive element and being brazed to the ferrule, in order to yield the predictable results of improving the electrical isolation of the individual conductive pathways using known structural designs of feedthroughs.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael D’Abreu whose telephone number is (571) 270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached at (571) 272-8506.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792